

117 S2757 IS: SNAP Tribal Food Sovereignty Act of 2021
U.S. Senate
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2757IN THE SENATE OF THE UNITED STATESSeptember 20, 2021Ms. Smith (for herself, Mr. Rounds, Ms. Cortez Masto, Mrs. Gillibrand, Ms. Warren, Ms. Baldwin, Mrs. Feinstein, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Indian Self-Determination and Education Assistance Act to allow the Secretary of Agriculture to enter into self-determination contracts with Indian Tribes and Tribal organizations to carry out supplemental nutrition assistance programs.1.Short titleThis Act may be cited as the SNAP Tribal Food Sovereignty Act of 2021.2.Self-determination for SNAPTitle I of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5321 et seq.) is amended by adding at the end the following:112.Self-determination for SNAP(a)Agriculture Self-Determination authorizedThe Secretary of Agriculture shall enter into self-determination contracts, in accordance with subsection (b), with Indian Tribes and Tribal organizations, on the request of any Indian Tribe by Tribal resolution, to plan, conduct, and administer any function, service, or activity of the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for the Indian Tribe.(b)Self-Determination contractA self-determination contract entered into under subsection (a) shall have the same terms and conditions, and be subject to the same procedures, regulations, and requirements, as a self-determination contract entered into under section 102, except that the Secretary of Agriculture and the Department of Agriculture shall be the appropriate Secretary and agency for purposes of a self-determination contract under this section.(c)Technical assistanceThe Office of Self-Governance of the Bureau of Indian Affairs shall provide technical assistance regarding the self-determination contracts authorized under this section to—(1)the Secretary of Agriculture; and (2)Indian Tribes and Tribal organizations that request that assistance..